The plaintiff in this case, Charles C. Gerrald, is a farm hand. The defendant, E. Wilmer McVey, owns and operates a farm in Cecil County, in this state. There is a barn on the farm in which wheat and similar crops are stored. Access from the floor of the barn to its top is had by means of ladders. On July 11th, 1934, McVey was harvesting wheat and storing it in the barn. He employed Gerrald to help in that work. In connection with the work Gerrald was ordered by McVey to ascend one of these ladders, close certain windows, and "get the forks out." He attempted to obey the order, but as he reached a point near the roof, the ladder collapsed, he fell to the floor, a distance of from twenty-four to twenty-eight feet, and was severely injured.
That particular ladder was apparently constructed in two sections. It was permanent or stationary. One of the upright timbers supporting the barn formed one side of it up to the "square," and was apparently of oak. From the "square" to the roof the sides of the ladder were of poplar. The sides were fastened at the top and bottom, the second or top section was said to be nailed on to the top of the first section, and what might be called the "loose side," that is, the side which did not form a part of the structure of the barn itself, was nailed at the top. It was constructed in 1915, some nineteen years before the accident, and during that time, so far as the record shows, there had been no inspection of it of any kind. The rungs were iron piping not fastened to the sides. Its collapse was caused by the nails fastening it at the top pulling loose. Since the rungs were *Page 607 
merely driven into holes bored in the loose side, and not otherwise fastened, when the nails pulled loose, the loose side fell away from the rungs, and Gerrald was precipitated to the floor. McVey said that the ladder was in "perfect" condition, and one McCardle, who had constructed it nearly twenty years before, agreed that it was a "proper constructed ladder for that kind of barn." It appears, without contradiction, that Gerrald was using the ladder in the only way it could have been used; he merely climbed up on it on his way to the top.
Upon these facts a majority of the court have reached the conclusion that there was no legally sufficient evidence of negligence on the part of the defendant, and that a verdict for the defendant should have been directed. With that conclusion I am unable to agree.
The basis of that conclusion appears to be that there was no duty resting upon the employer to inspect the ladder at all, and that the fact that it had been in use for nineteen years before it fell apart showed conclusively that no inspection was needed.
The duty of a master to exercise ordinary care to see that the place in which his servants are to do the work he employs them to do seems axiomatic, and is certainly the accepted law of this state. 39 C.J. 308, n. 13, 313, n. 22; Jones Hollow Ware Co.v. Hawkins, 128 Md. 160, 97 A. 365; Security Cement etc. Co. v.Bowers, 124 Md. 11, 91 A. 834; Baltimore, etc., R. Co. v.Wilson, 117 Md. 198, 83 A. 248; Chambers v. Woodbury Mfg. Co.,106 Md. 496, 68 A. 290; Hearn v. Quillen, 94 Md. 39, 50 A. 402;Hanrathy v. Northern Cent. R. Co., 46 Md. 280; Wonder v.Balto.  O.R. Co., 32 Md. 411, 3 Am. Rep. 143. If he undertakes to furnish the servant with appliances and instrumentalities with which to work, he is under a duty to use ordinary care to see that such appliances or instrumentalities are free from any defects which will increase whatever hazard there may be incidental to their use in or about the work on which they are to be used. 39 C.J. 308, cases cited note 13. He is in no sense an insurer of the safety of his employees. *Page 608 
39 C.J. 313; J.S. Young Co. v. State, 117 Md. 247, 83 A. 345;State v. Flanigan, 111 Md. 481, 74 A. 818; Maryland, D.  V.R.Co. v. Brown, 109 Md. 304, 71 A. 1005; Merchants' Miners'Transp. Co. v. State, 108 Md. 564, 70 A. 413; Stewart  Co. v.Harman, 108 Md. 446, 70 A. 333; Wonder v. Balto.  O.R. Co.,32 Md. 411; Shauck v. Northern Central R. Co., 25 Md. 462. Nor does the rule that he must use ordinary care to see that the appliances or instrumentalities used by the servant in connection with his work extend to simple tools (39 C.J. 342), that is, tools in such common every day use that the servant may be presumed to be as familiar with their qualities, dangers and condition as the master, as an ordinary movable ladder, an axe, a saw, a hatchet, a shovel, a pick or the like. Id., Labatt onMaster and Servant, sec. 942a, note 9.
An incident of the duty to exercise ordinary care to see that the place where the work is to be done, or the appliances or instrumentalities with which it must be done, are safe, is the obligation to provide adequate, timely, and proper inspection. 39C.J. 415; Wolf v. Shriver, 109 Md. 295, 72 A. 411.
A permanent, stationary, ladder is not, however, a tool or appliance, but rather an integral part of a structure or a place, and if the servant is required to use it in connection with his work, the obligation of the master in respect to it is referable to his duty to see that the place assigned to the servant for his work is safe, rather than to his duty to furnish him with safe tools, because such a ladder is as much a part of the building as a stairway for which it is a substitute would be. So there is a distinction between his duty in respect to an ordinary movable ladder and a permanent ladder, since the servant who handles, moves, and places the temporary or movable ladder has the same opportunity of observing its condition that the master would have, but the servant could not inspect the stationary ladder without incurring the very danger and risk against which the master was obliged to protect him. *Page 609 
The duty of the master to furnish the servant with safe appliances has even been extended to an extension ladder. InTwombly v. Consolidated Elec. Light Co., 98 Me. 353, 57 A. 85, 87, where a workman, while on a forty-foot extension ladder, and when he was about twenty-five feet from the ground, fell because a round which supported him broke, it was held that "a 40-foot extension ladder is not a common tool or appliance within the meaning of these rules. A defect in a ladder, arising from age or decay, might not be discoverable by such inspection as a workman is expected to make, and might be upon more careful inspection. To replace a dozy round of a ladder is not, we think, such `ordinary repairs' as a workman using it is usually expected to make, and certainly not unless the defect is brought to the knowledge of the servant. Of course, a master may furnish suitable materials for such renovations, and the circumstances in a given case may show that the workman is expected to make his own repairs." Other cases illustrating the application of that rule are collected in Labatt on Master and Servant, sec. 924a, note 10.
For a much stronger reason the master is liable for injuries caused by defects in a stationary ladder which were discoverable by proper inspection. In Nichols v. Pere Marquette R. Co.,145 Mich. 643, 108 N.W. 1016, 1019, it appeared that an employee of the defendant, while ascending a vertical stationary ladder fixed to a water tower, grasped a round which pulled loose and caused him to fall. There had been inspections, and it was later discovered that there was a decayed spot near the place where the nails pulled out. In holding that the liability of the master was for the jury, the court said: "So far as the argument proceeds upon the theory that the simplicity of the appliance determined, conclusively, the risk assumed by plaintiff, it is believed to be not well supported. Undoubtedly, the degree of care exercised by McCormick would have saved plaintiff from injury. We are not disposed to hold that a thirty-five foot ladder attached to a water tank, only occasionally used, is a *Page 610 
common tool or appliance within the meaning of the rules which exempt the master from the duty to inspect them, upon the presumption that those using them will, and should, first discover defects. It is true that in the case at bar the plaintiff knew the age and the exposure of the ladder as well as did the defendant. But we think it cannot be said that all defects arising from age or decay, which ordinary inspection for the purpose of inspecting would discover, would necessarily or probably be discovered or discoverable by a servant in its use, even if due care on his part was exercised. Twombly v. ElectricLight Co., 98 Me. 353, 57 A. 85."
In Thompson-Starrett Co. v. Wilson, 39 App. D.C. 211, 40 Wn. Law Rep. 760, a workman fell from a stationary ladder because of a defect in its location, and in holding the master liable the court there said: "It is true that, generally speaking, a ladder is classed as a tool (Bailey, Mast.  S. sec. 197; Cahill v. Hilton, 106 N.Y. 512, 13 N.E. 339; Bordenv. Daisy Roller Mill, 98 Wis. 407, 74 N.W. 92), but that it may be more is, we think, apparent. When, in the construction of a building, ladders are furnished for indiscriminate and constantly changing use by carpenters and other employees, their employer is of course not expected to superintend or be responsible for such use. Under such conditions the use of a ladder is a mere detail in the work, and the master would no more be expected to superintend that use than he would be expected to superintend the use of a hand-saw, hand plane, or any other similar simple implement. A condition might exist, however, where the employer would feel called upon to assume responsibility for the placing of a ladder, in which event the ladder would become, in legal contemplation, a part of the building, and not a mere tool. Of course if it did assume such responsibility, it would be responsible to its employees for any negligence in that respect."
In an exhaustive note to Garrison v. Armstrong  Co., 10 N.C.C.A. 401, a number of cases illustrating and supporting the conclusions in those cases are collected. *Page 611 
See, also, Gekas v. Oregon-Washington R.  N. Co., 8 N.C.C.A. 386; Cody v. Lusk et al., 8 N.C.C.A. 495; Pacific T.  T. Co.v. Starr (C.C.A.) 206 Fed. 157, 46 L.R.A. (N.S.) 1123.
Reverting to the facts of this appeal, there is not the slightest evidence that the defendant had, during the nineteen years between the construction of the ladder and the accident, made any inspection of it, or had paid the slightest attention to its condition. It also appeared without contradiction that while the plaintiff, obeying the defendant's order, was using it in the only manner in which it could be used, and in the very manner it was intended to be used, it suddenly fell apart, so that he was thrown to the floor of the barn and injured. With all due deference to the views of the majority of the court, those facts permit, as I read them, but two inferences: One, that the ladder was improperly constructed or it would not have fallen apart; two, if it was properly constructed, then the wood holding the nails had become so decayed or warped or otherwise unfit, that it was no longer adequate to hold the nails which fastened the ladder, against the stresses to which ordinary usage of it subjected them, or it would not have fallen apart.
The theory that a master may send a workman up a ladder which is so flimsy and unsafe that it will actually fall apart under his weight, and then wash his hands of the consequences because it had never fallen apart before, althought it had been in place for nearly twenty years, seems to be unsound, and inconsistent with both reason and precedent.
It is true that the plaintiff is a farm laborer and the defendant a farmer. Nevertheless the farmer was an employer, and the farm laborer an employee, and I know of no principle which permits a distinction between the duty owed by such an employer to his employee, and the duty owed by an employer in any other business to his employees. In this case the employee had no possible means of discovering the danger until the ladder did the one thing which it is ordinarily assumed a ladder *Page 612 
will not do, fall apart. It may be and no doubt is true that ladders are ordinarily used for access to the higher parts of barns, but that is also true of mines, water towers, factory smokestacks, and the like, and yet I know of no rule which excuses masters sending employees to work on such places from liability for defects which reasonable inspection would have disclosed, nor from the duty of making reasonably timely and adequate inspection of their condition.
For these reasons I am unable to concur in the opinion.